ON SUGGESTION OF ERROR.
Counsel, in suggesting error, state that section 586, Code of 1930, rightfully construed, does not prohibit the judges from instructing juries except on written requests of the parties, and, if it does, it violates the mandate of section 31 of the Constitution which guarantees the right of trial by jury shall remain inviolate.
It is argued that the Constitution, rightfully construed, means that the trial judge shall have power to instruct the jury on the law of the case, regardless of the statute, as a constitutional function attached to his office, and federal and other authorities to sustain the position are cited. *Page 383 
The argument is interesting, and, if the matter was one of first impression, might be entertained, but our court, prior to the enactment of the Constitution of 1890, has uniformly held that the circuit judge cannot instruct the jury of his own motion, but can only instruct when written requests are made. When instructions have been presented, the judge may modify them, if incorrect, so as to conform to the law. Watkins v. State,60 Miss. 323, decided October, 1882; Edwards v. State, 47 Miss. 581, decided April, 1873; and Archer v. Sinclair, 49 Miss. 343, decided October, 1873. In the first case, Watkins v. State,60 Miss. 323, the judge undertook to instruct the jury by writing out an instruction and handing it to the district attorney who immediately handed it back to the court, which marked it "given." In discussing the question the court in this case said: "We are not disposed to hamper and abridge the court in the exercise of this valuable power, nor to prescribe too strictly the shape which the modification must take; but it is manifest from the language of the statute that the Legislature intended to deny the judge the power of originating independent instructions of its own motion, not called for or rendered necessary by those requested by counsel. The instruction prepared by the judge in this case was not in modification or explanation of those asked on either side, and evidently was not so regarded by him, else he would not have resorted to the expedient of handing it to the representative of the State in order that a request might be preferred by that officer in connection with it. Clearly that which the statute intends to forbid cannot be rendered admissible by so idle a ceremony as this. The judge having no right to prepare and give it of his own motion, did not acquire any by the course adopted."
In the Edwards v. State, 47 Miss. 581, case, the court said that: "It is here urged by counsel, and for the first time, as far as the record shows, that the court ought to *Page 384 
have submitted to the jury the proposition, that they might consider whether the homicide was not manslaughter. The court was not requested to give an instruction. Even the attention of the court does not appear to have been called to this point. The proposition was not involved in the theory of either the prosecution or the defense. And, even if warranted by the facts, the court was not authorized to instruct, except on request. Code of 1871, sec. 643."
In the case of Archer v. Sinclair, 49 Miss. 343, the court said: "The parties have the right to indicate, by written requests, the points upon which they respectively desire the jury to be informed as to the law. Under our system, it would not be proper for the court to instruct sua sponte. If the charges as asked are correct, and pertinent, the safer practice would be to give them as propounded. It may sometimes happen that the same principle of law, with slight variation of language, is embraced in several charges, or that the court is asked to give a charge, which is but a repetition of one already given, or the language employed by counsel is vague and obscure. The court may well decline to encumber the record with the repetition of instructions already granted, and ought to correct whatever of obscurity there may be, so as plainly to lay before the jury, the rules of law invoked."
The Constitution of 1869, in the section on trial by jury, was readopted by the Constitutional Convention of 1890, with these constructions of the court placed upon that section. They, of course, by such readoptment, became a part of the section readopted.
We have, in numerous cases since that time, held that a judge could not, of his own motion, give instructions to the jury.
Of course, the decisions of the United States Supreme Court in construing the provisions of the Federal Constitution which contains substantially the same language *Page 385 
carry great weight, but the state is not bound by the provisions of the Federal Constitution upon the subject, as the Federal Constitution does not apply to the courts of the state upon that proposition.
Section 586, Code of 1930, has been often construed, and the construction will not be departed from, as the statute has been reenacted after construction.
Counsel also contend in the suggestion of error that there is no evidence in the record to show that the part of the machinery by which appellee was injured had been turned over to the operating department prior to the injury of appellee without the ground wire connection being adjusted.
We have re-examined the record upon this question, and find that counsel is mistaken in his assertion that there is no evidence in the record to this effect. One witness distinctly states that the machinery and appliances had been operating for thirty or forty minutes by the operating department prior to the injury occasioned to appellee, and the proof shows, without dispute, that the ground wire should have been attached and connected so as to render the machinery safe. The suggestion of error will be overruled.
Overruled.